Citation Nr: 0911453	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for chronic lumbar 
strain.  

2.	Entitlement to service connection for degenerative 
arthritis of the lumbar spine.  

3.	Entitlement to service connection for the residuals of an 
injury of the left eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to 
February 1958.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran was scheduled for a hearing at the RO, which he 
cancelled, and for a video-conference hearing before a Member 
of the Board, for which he failed to report.  There is 
currently no outstanding hearing request.


FINDINGS OF FACT

1.	Lumbosacral strain was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

2.	Arthritis of the lumbar spine is not currently 
demonstrated.  

3.	Chronic residuals of an injury of the left eye are not 
currently demonstrated.  


CONCLUSIONS OF LAW

1.	Lumbosacral strain was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.	Arthritis of the lumbar spine was neither incurred in nor 
aggravated by service and is not currently clinically 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.	Chronic residuals of an injury of the left eye was neither 
incurred in nor aggravated by service and such residuals are 
not currently clinically established. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in August 2004 and November 2004, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Proper notification was provided to the Veteran with the 
Statement of the Case furnished in August 2006, and with a 
letter provided in September 2008.  

The Veteran is claiming service connection for lumbosacral 
strain, degenerative arthritis of the lumbar spine and for 
the residuals of a left eye injury.  He asserts that he 
injured his back while working as a fireman, dragging and 
working with heavy hoses for which he said that he received 
treatment while on active duty.  He states that his eye 
injury occurred while he was in an automobile accident while 
stationed in France.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has reviewed the entire evidence of record, 
including the service treatment records, reports of private 
treatment subsequent to service, and statements from the 
Veteran's mother and a friend who attests to the Veteran's 
claimed injuries.  After review of the record, no basis can 
be found for a determination that the disabilities are 
related to service.  

It must be noted that, while there is medical documentation 
of the current existence of lumbar strain, there is no 
indication in the record that the Veteran currently 
demonstrates arthritis of the lumbar spine or of any 
disability of the left eye.  The only treatment records 
relative to a back disorder are an August 2000 private 
treatment record showing an assessment of lumbar strain and 
an October 2004 private physician statement wherein it is 
noted that the Veteran has been treated for back pain.  The 
recorded clinical history on the 2000 report indicated that 
there was the onset of back and hip pain a few days prior to 
this visit.  It is considered significant that there was no 
long term history of back complaints noted.  

Furthermore, while the Veteran's mother stated that she 
remembers driving him for treatment after he had sustained an 
injury of his left eye during service, there is no 
documentation of the current existence of an eye disability 
nor is there evidence of an eye injury in service.  The 
Veteran has asserted his belief that some treatment records 
were lost in the fire at the National Personnel Records 
Center in 1973.  There is nothing in the file to suggest this 
and the Veteran's service is not of the time period for most 
of the affected records.

His service separation examination contains no evidence of 
any eye injury.  A history of pre-service childhood injuries 
is recorded.  It was noted that he was hospitalized for the 
flu during service and treated for strep throat in service.  
There is a notation that other than the listed history the 
Veteran denied all other pertinent medical history.  There 
were no scars noted, to include the eyes and face.  The 
musculoskeletal evaluation revealed normal findings.  Thus, 
there is no indication in the service treatment records of 
any of the claimed disabilities.  The Veteran has contended 
that if you noted something at separation you might be held 
over.  That does not explain why a pertinent history could 
not be given.  In fact a history of in-service treatments was 
noted for strep throat and the flu.

Post service the Veteran has submitted no clinical evidence 
of any eye disorder.  The first evidence of a back disorder 
is in 2000 and reportedly of recent onset.  A threshold 
element of a claim for compensation includes the existence of 
a current disability.  As arthritis of the lumbar spine and a 
left eye disorder are not currently demonstrated, service 
connection is not warranted.  As lumbar strain was not 
manifested during service, and has not been otherwise shown 
to be related to service, this claim must be denied as well.  
See Boyer v. West, 210 F.3d 1351 (Fed. Cir 2000).  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for chronic lumbar strain is denied.  

Service connection for degenerative arthritis of the lumbar 
spine is denied.  

Service connection for the residuals of an injury of the left 
eye is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


